 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
 
  

UNITED STATES OF AMERICA, ots
SESS Protective Order

Plaintiff, SO ORDERED:

 

Case No. 19 Cr. 285 (GBD)
v.

niels, U.S.D.J.
Defendant, Dated: | DEC 0 7 2020

LAURENCE F. DOUD IH,

 

 

Upon the application of Rochester Drug Co-operative, Inc. (“RDC”), with the consent of the
undersigned counsel, and Laurence Doud II! (“Defendant”) having requested discovery under Fed.
R. Crim, P. 17(c), the Court hereby finds and orders as follows:

1. Disclosure Material. RDC will disclose responsive objects and information,
including electronically stored information (“EST”), to the Defendant, pursuant to the October 7,
2020 Court order issued under Fed. R. Crim. P. 17(c) and any subsequent agreements by the parties
to limit disclosure called for by the October 7, 2020 order, all of which will be referred to herein as
“disclosure material.”

2. Sensitive Disclosure Material. Certain of RDC’s disclosure material, referred to
herein as “Sensitive Disclosure Material,” contains materia] that affects the privacy, confidentiality,
and business interests of individuals (e.g., financial information and bank account numbers). Any
Sensitive Disclosure Material produced by RDC in this action shall be Bates-stamped with the
designation “Confidential” or otherwise identified by RDC to counsel! for the Defendant as subject

to the provisions of this Order. RDC’s designation of material as Sensitive Disclosure Material

 

will be controlling absent contrary order of the Court.
3. Facilitation of Discovery. The entry of a protective order in this case will permit

RDC to produce expeditiously the disclosure material without further litigation.
Case 1:19-cr-00285-GBD Document 55 Filed 12/07/20 Page 2 of 4

4,

5.

Good Cause. There is good cause for entry of the protective order set forth herein.

Restrictions on Sensitive Disclosure Material. Sensitive Disclosure Material

disclosed to Defendant or to his counsel during the course of proceedings in this action:

9439979_1

a.

Shall be used by the Defendant and his counsel only for purposes of the defense
of this action;
Shall not be duplicated by the Defendant or his counsel except for purposes of
the defense of this action;
Shall be kept and maintained by the Defendant and his counsel in a secure
container and location;
Shall not be disclosed in any form by the Defendant or his counsel, including by
posting to any Internet site or network site to which persons other than the
parties hereto have access or by disclosing to the media or any third party, except
as set forth in paragraph 5(e) below; and
May be disclosed by the Defendant or his counsel only to the following persons
(hereinafter “Designated Persons”), as needed for purposes of defending this
action, including for purposes of any plea discussions:
i. investigative, secretarial, clerical, and paralegal personnel employed
full-time or part-time by defense counsel;
ii. independent expert witnesses, investigators, or advisors retained by
defense counsel in connection with this action;
iii. other prospective witnesses, and his counsel, to the extent deemed
necessary by defense counsel, for hearing or trial preparation;

iv, attorneys for the United States Government in this matter; and

 
Case 1:19-cr-00285-GBD Document 55 Filed 12/07/20 Page 3 of 4

v. such other persons as hereafter may be authorized by the Court upon
motion by the Defendant.

6. Provisions for Designated Persons. For any disclosure other than disclosures to
attorneys for the United States Government under paragraph S(e)(iv), or except as otherwise
provided under paragraph 5, the Defendant or his counsel shall provide a copy of this Order to
Designated Persons to whom they disclose Sensitive Disclosure Material pursuant to paragraph 5(e).
The Defendant or his counsel shall maintain a record of all such Designated Persons to whom they
provide Sensitive Disclosure Material. If Sensitive Disclosure Material is provided to any
prospective witnesses, pursuant to paragraph 5(e)(iii), counsel shall make reasonable efforts to seek
the return or destruction of such materials in accordance with paragraph 7 below. Prior to disclosure
of Sensitive Disclosure Material to Designated Persons, pursuant to paragraph S(e), any such
Designated Person shall agree to be subject to the terms of this Order by signing a copy hereof and
stating that they “Agree to be bound by the terms herein,” and providing such copy to the
Defendant’s counsel. However, the Defendant and his counsel need not obtain signatures from any
member of the defense team (i.e., attorneys, experts, consultants, paralegals, investigators, support
personnel, and secretarial staff involved in the representation of the Defendant in this case), all of
whom are nonetheless bound by this Protective Order.

7. Return or Destruction of Sensitive Disclosure Material. Except for Sensitive
Disclosure Material that has been made part of the record in this case, the Defendant and his counsel
shall return to RDC or securely destroy or delete all Sensitive Disclosure Material within 30 days of
the expiration of the period for direct appeal from any verdict in the above-captioned case; the
period of direct appeal from any order dismissing any of the charges in the above-captioned case; or
the granting of any motion made on behalf of the United States Government dismissing any charges

in the above-captioned case, whichever date is later.

9439979 _I

 
Case 1:19-cr-00285-GBD Document 55 Filed 12/07/20 Page 4 of 4

8. Protection of Sensitive Disclosure Material. The Defendant and his counset shall
use reasonable care to ensure that the Sensitive Disclosure Material is not disclosed or disseminated
to any third parties in violation of this Protective Order. In the event of an inadvertent disclosure of
Sensitive Disclosure Material, the Defendant or his counsel shall promptly notify the Court and the
Government as to the identity of the recipi.nt of the inadvertently produced Sensitive Disclosure
Material and shall use reasonable efforts to secure the return or destruction of the inadvertently
produced Sensitive Disclosure Material.

9, Use of Sensitive Disclosure Material at Public Hearings and Trial. The
provisions of this Order shall not be construed as preventing the disclosure of any information in any
motion, hearing, trial, any appeal therefrom, or sentencing proceeding held in connection with the
above-referenced action or to any District Judge or Magistrate Judge of this Court (or his staff) for
purposes of the above-referenced action. provided. however, that Sensitive Disclosure Material
referenced or included in any written filing should initially be publicly filed in redacted form or
under seal, absent consent of RDC or Order of the Court. All filings should comply with the privacy

protection provisions of Fed. R. Crim. P. 49.1.

10. Retention of Jurisdiction. The provisions of this Order shall not terminate at the

conclusion of this criminal prosecution and the Court will retain jurisdiction to enforce this Order

following termination of the case.

AGREED AND CONSENTED TO:

py: Dove ce _ Dawe: 12/4/2020 —

Brian M. Feldman
Counsel for Rochester Drug Co-operative

By: Nelle joa pate_ 12/3 / 2020

Derifefle/ Janey
Cou for Laurenc’ F.\Qoud I!

 

9439979_1

 
